                     Case 1:16-cv-01092-DAE Document 31-2 Filed 10/30/18 Page 1 of 7
  Order Date: 6/22/2016
Investigation: Tenant Screening Standard
 Prepared for: Bill Shire
               ATX TENANTS

        IDENTIFYING INFORMATION                                            REPORT SUMMARY
              Name: Mark Walters                                       Status: Complete
         Date of Birth:   /1971                             Complete Date: 6/22/2016
            Address: Steck
                     Austin, TX 78759                              SEARCH TYPE            RESULTS    DETAILS

                                                            Nationwide Criminal Results Review      Records: 12




Nationwide Criminal Database Results - REVIEW
                                                                                                 Last update: 06/22/2016
                                  OFFENDER                                       SUMMARY
                Full Name: WALTERS,MARK                                 Jurisdiction: FL AOC
                             RICHARD                                   Case Number: 9507120MMA
              Date of Birth:     /1971                                     Offenses: 1
                       Sex: MALE
                      Race: WHITE
               Comments: Case#: 9507120MMA
                             County: COLLIER

                                                        OFFENSES
             Offense 1:
              Offense Description: DRIVE WITHOUT VALID LICENSE
                 Offense Severity: MISDEMEANOR
                   Sentence Date: 11/09/1995
                      Arrest Date: 08/09/1995
                  Case filing Date: 08/09/1995
                      Disposition: ADJUDICATED GUILTY
                 Disposition Date: 11/09/1995
                    Case Number: 9507120MMA
                  Statute Number: 322.34
                       Comments: Fine:$50 Misdemeanor Statute:322.34


                                  OFFENDER                                       SUMMARY

                Full Name: WALTERS,MARK                           Jurisdiction: FL AOC
                             RICHARD                             Case Number: CTC9555882MMAE FL
              Date of Birth:     /1971                               Offenses: 1
                       Sex: MALE
                      Race: WHITE
               Comments: Case#:
                             CTC9555882MMAE FL
                             OBTS#: 0007399621

                                                        OFFENSES
             Offense 1:
                     Offense Description: DRIVE WITHOUT VALID LICENSE
                          Offense Severity: MISDEMEANOR
                           Sentence Date: 02/08/1996                                                     TB 00001
                  Arrest Date: 12/16/1995
       Case 1:16-cv-01092-DAE Document 31-2 Filed 10/30/18 Page 2 of 7
             Case filing Date: 12/16/1995
                 Disposition: ADJUDICATED GUILTY
             Disposition Date: 02/08/1996
Probation Sentence Length: 3 Months
               Case Number: CTC9555882MMAE FL
             Statute Number: 322.34
                  Comments: Probtn:3 Mths Misdemeanor Statute:322.34


                      OFFENDER                                         SUMMARY
  Full Name: WALTERS,MARK                              Jurisdiction: TX Dept of Public
               RICHARD                                               Safety
Date of Birth:      /1971                             Case Number: 06567K368
         Sex: MALE                                        Offenses: 1
        Race: WHITE
  Eye Color: BROWN
     Weight: 195
      Height: 069
        Alias: DINITTO,MARCUS
               DOB:       /1971
        Alias: NYE,DAVID E
               DOB:       /1971
        Alias: POPE,MICHAEL
               DOB:       /1971
 Comments: DPS#: 06867617 Crt
               Case#: 06567K368

                                            OFFENSES
Offense 1:
Offense Description: CREDIT CARD OR DEBIT CARD ABUSE
   Offense Severity: FELONY
   Sentence Length: 6 Months
        Arrest Date: 04/10/2002
    Case filing Date: 09/28/2005
        Disposition: CONVICTED
   Disposition Date: 01/09/2007
      Case Number: 06567K368
         Comments: FELONY - STATE JAIL FELONY; St:32.31


                      OFFENDER                                         SUMMARY
  Full Name: WALTERS,MARK                              Jurisdiction: TX Dept of Public
               RICHARD                                               Safety
Date of Birth:      /1971                             Case Number: 0262562
         Sex: MALE                                        Offenses: 1
        Race: WHITE
  Eye Color: BROWN
     Weight: 195
      Height: 069
        Alias: DINITTO,MARCUS
               DOB:       1971
        Alias: NYE,DAVID E
               DOB:       1971
        Alias: POPE,MICHAEL
               DOB:       1971
 Comments: DPS#: 06867617 Case
               No: 9086586066 Crt                                                        TB 00002
               Case#: 0262562
                                 OFFENSES
       Case 1:16-cv-01092-DAE Document 31-2 Filed 10/30/18 Page 3 of 7
Offense 1:
Offense Description: CRIM MISCH andgt; =$500 andlt; $1,500
   Offense Severity: MISDEMEANOR
   Sentence Length: 1 Years
        Arrest Date: 04/10/2002
    Case filing Date: 04/09/2002
        Disposition: CONVICTED
   Disposition Date: 01/28/2003
      Case Number: 0262562
         Comments: MISDEMEANOR - CLASS A; St:28.03(A)


                    OFFENDER                                       SUMMARY
  Full Name: WALTERS,MARK                          Jurisdiction: TX Dept of Public
               RICHARD                                           Safety
Date of Birth:       1971                         Case Number: 061501K368
         Sex: MALE                                    Offenses: 1
        Race: WHITE
  Eye Color: BROWN
     Weight: 195
      Height: 069
        Alias: DINITTO,MARCUS
               DOB:        1971
        Alias: NYE,DAVID E
               DOB:       /1971
        Alias: POPE,MICHAEL
               DOB:       /1971
 Comments: DPS#: 06867617 Case
               No: 5526 Crt Case#:
               061501K368

                                        OFFENSES
Offense 1:
Offense Description: OBSTRUCTION OR RETALIATION
   Offense Severity: FELONY
   Sentence Length: 5 Years
        Arrest Date: 09/22/2006
    Case filing Date: 09/22/2006
        Disposition: PROBATION REVOCATION
   Disposition Date: 08/26/2009
      Case Number: 061501K368
         Comments: FELONY - 3RD DEGREE; St:36.06(C)


                    OFFENDER                                       SUMMARY
  Full Name: WALTERS,MARK                          Jurisdiction: TX Dept of Public
               RICHARD                                           Safety
Date of Birth:      /1971                         Case Number: 0635211
         Sex: MALE                                    Offenses: 1
        Race: WHITE
  Eye Color: BROWN
     Weight: 195
      Height: 069
        Alias: DINITTO,MARCUS
               DOB:       1971
        Alias: NYE,DAVID E                                                           TB 00003
               DOB:       1971
         Alias: POPE,MICHAEL
         Case   1:16-cv-01092-DAE
                DOB:     1971
                                  Document 31-2 Filed 10/30/18 Page 4 of 7
    Comments: DPS#: 06867617 Case
              No: 9086912044 Crt
              Case#: 0635211

                                                OFFENSES
  Offense 1:
  Offense Description: THEFT OF SERV andgt; =$20 andlt; $500
      Offense Severity: MISDEMEANOR
     Sentence Length: 6 Months
             Arrest Date: 05/05/2006
      Case filing Date: 05/05/2006
             Disposition: CONVICTED
      Disposition Date: 07/20/2007
         Case Number: 0635211
              Comments: MISDEMEANOR - CLASS B; St:31.04(E)(2)


                       OFFENDER                                             SUMMARY
  Full Name: WALTERS,MARK                                  Jurisdiction: TX Williamson County
               RICHARD                                                   Court
Date of Birth:       1971                                 Case Number: 02-6256-2
         Sex: MALE                                                       WILLIAMSON AT L
        Race: WHITE                                           Offenses: 1
  Eye Color: BROWN
     Weight: 195
      Height: 069
 Comments: Case #: 02-6256-2
               Williamson County
               Court at Law# 2

                                                OFFENSES
Offense 1:
       Offense Description: CRIMINAL MISCHIEF ($500-$1500)
             Offense Severity: MISDEMEANOR
                Offense Date: 04/09/2002
                  Arrest Date: 04/09/2002
             Case filing Date: 12/31/2002
                 Disposition: FINAL CONVICTION - FINE ONLY
             Disposition Date: 01/28/2003
Probation Sentence Length: 1 Years 6 Months
               Case Number: 02-6256-2 WILLIAMSON AT L
                  Comments: Degree: Misdemeanor Fine: $1000 Probation: 18 Month(s) Offense date: 20020409


                         OFFENDER                                         SUMMARY

     Full Name: WALTERS,MARK                               Jurisdiction: TX Williamson County
                  RICHARD                                                Court
   Date of Birth:       1971                              Case Number: 06-3521-1
            Sex: MALE                                                    WILLIAMSON AT L
           Race: WHITE                                        Offenses: 1
     Eye Color: BROWN
        Weight: 195
         Height: 069
    Comments: Case #: 06-3521-1
                  Williamson County                                                                TB 00004
                  Court at Law# 1
                                             OFFENSES
       Case 1:16-cv-01092-DAE Document 31-2 Filed 10/30/18 Page 5 of 7
Offense 1:
Offense Description: THEFT OF SERV andgt; =$20 andlt; $500
   Offense Severity: MISDEMEANOR
      Offense Date: 11/22/2005
        Arrest Date: 05/05/2006
    Case filing Date: 05/18/2006
        Disposition: FINAL CONVICTION - JAIL TIME
   Disposition Date: 07/20/2007
      Case Number: 06-3521-1 WILLIAMSON AT L
         Comments: Degree: Misdemeanor Offense date: 20051122


                      OFFENDER                                          SUMMARY

  Full Name: WALTERS,MARK                                Jurisdiction: FL Volusia
               RICHARD                                  Case Number: CTC9555882MMAES
Date of Birth:      /1971                                   Offenses: 1
         Sex: MALE
        Race: WHITE
    Address: 1160 N E 24 AVE
               1,POMPANO BEACH
               FL 33062
 Comments: Case No:
               CTC9555882MMAES
               Status: Closed Date
               Closed: 19970220

                                             OFFENSES
Offense 1:
       Offense Description: C/801554N DWLS
             Offense Severity: MISDEMEANOR
              Sentence Type: 32234
               Sentence Date: 02/08/1996
                  Arrest Date: 12/16/1995
             Case filing Date: 12/16/1995
                 Disposition: PROBATION ORDERED - ADJ. GUILTY:
             Disposition Date: 02/08/1996
Probation Sentence Length: 3 Months
               Case Number: CTC9555882MMAES
             Statute Number: 32234
                  Comments: Misdemeanor Stat: 32234 Prob: 3 Mth(s) Dgre: Second Degree Fine: 100


                      OFFENDER                                          SUMMARY

  Full Name: WALTERS,MARK                               Jurisdiction: TX Dept of Public
               RICHARD                                                Safety
Date of Birth:      /1971                              Case Number: C-1-CR-09-501115
         Sex: MALE                                         Offenses: 1
        Race: WHITE
  Eye Color: BROWN
     Weight: 178
      Height: 069
        Alias: DINITTO,MARCUS
               DOB:        1971
        Alias: NYE,DAVID E
               DOB:        1971
        Alias: POPE,MICHAEL
               DOB:       /1971
                                                                                                   TB 00005
  Comments: DPS#: 06867617 Case
     Case 1:16-cv-01092-DAE
            No: 0929909 Crt Case#:    Document 31-2 Filed 10/30/18 Page 6 of 7
            C-1-CR-09-501115

                                          OFFENSES
Offense 1:
Offense Description: CRIM MISCH andgt; =$500 andlt; $1,500
   Offense Severity: MISDEMEANOR
   Sentence Length: 2 Months
        Arrest Date: 06/19/2009
    Case filing Date: 06/19/2009
        Disposition: CONVICTED
   Disposition Date: 09/29/2009
      Case Number: C-1-CR-09-501115
         Comments: MISDEMEANOR - CLASS A; St:28.03(A)


                    OFFENDER                                         SUMMARY

  Full Name: WALTERS,MARK                                     Jurisdiction: TX DOC
               RICHARD                                           Offenses: 3
Date of Birth:      1971
         Sex: MALE
        Race: WHITE
 Comments: State ID#:06867617

                                          OFFENSES
Offense 1:
Offense Description: CREDIT CARD ABUSE
   Sentence Length: 6 Months
     Sentence Date: 01/07/2007
    Case filing Date: 06/06/2005
        Disposition: CONVICTED
   Disposition Date: 01/09/2007
  Custodial Agency: 000000023472
         Comments: Status:Perm. Ina Penal Code: 031030
Offense 2:
Offense Description: RETALIATION
   Sentence Length: 5 Years
     Sentence Date: 06/13/2009
    Case filing Date: 06/11/2005
        Disposition: CONVICTED
   Disposition Date: 08/26/2009
  Custodial Agency: 000000023472
         Comments: Status:Perm. Ina Penal Code: 036060
Offense 3:
Offense Description: OBSTRUCTION OR RETALIATION
   Offense Severity: FELONY
   Sentence Length: 10 Years
     Sentence Date: 01/09/2007
    Case filing Date: 08/14/2005
        Disposition: CONVICTED
   Disposition Date: 01/09/2007
         Comments: Felony Status:Active NCIC Code: 13990026                          TB 00006
                       OFFENDER                                                  SUMMARY
        Case 1:16-cv-01092-DAE Document 31-2 Filed 10/30/18 Page 7 of 7
   Full Name:     WALTERS,MARK R                                   Jurisdiction: TX DOC
 Date of Birth:         /1971                                     Case Number: 06-567-K368
          Sex:    MALE                                                Offenses: 1
         Race:    WHITE
   Eye Color:     BROWN
      Weight:     180
       Height:    069
  Comments:       State ID#:09391786
                  Cause#: 06-567-K368
                  TDCJ#: 01412166

                                               OFFENSES
 Offense 1:
 Offense Description: CREDIT CARD ABUSE
    Sentence Length: 6 Months
      Sentence Date: 01/07/2007
     Case filing Date: 06/06/2005
         Disposition: CONVICTED
    Disposition Date: 01/09/2007
       Case Number: 06-567-K368
   Custodial Agency: 000000023596
          Comments: Status:Perm. Ina Penal Code: 031030


                              Jurisdictions Searched: Click here for full List




Please note: The information in this report is derived from records in accordance with the Fair
Credit Reporting Act (FCRA, U.S.C. § 1681). This information may only be used to verify
statements made by an individual for employment purposes or in connection with other
legitimate business needs. The depth of information available varies. Although every effort has
been made to insure accuracy or completeness, final verification of an individual's identity and
proper uses of report contents are the user's responsibility.


                                           Close          Print




                                                                                             TB 00007
